

RETIREMENT AND TRANSITION AGREEMENT
THIS RETIREMENT AND TRANSITION AGREEMENT (the “Agreement”) made as of August 5,
2019 is by and between SONIC FOUNDRY, INC., a Maryland corporation having its
principal offices at 222 West Washington Avenue, Suite 100, Madison, Wisconsin
53703 (hereinafter referred to as “Sonic Foundry” or the “Company”), and KENNETH
MINOR (hereinafter referred to as “Minor”).
WITNESSETH:
WHEREAS, Sonic Foundry has employed Minor, and Minor has been employed by Sonic
Foundry as Chief Financial Officer since June 1997, and since March 31, 2014,
pursuant to the terms of a certain amended and restated employment agreement,
dated of even date therewith (the “Employment Agreement”); and
WHEREAS, Sonic Foundry and Minor have mutually agreed that effective October 1,
2019 (the “Effective Date”), Minor shall retire from his capacity (i) as Chief
Financial Officer of Sonic Foundry, (ii) as a member of the Board of Directors
of Sonic Foundry Media Systems, Inc., Mediasite K.K., and Sonic Foundry
International B.V., and (iii) as an officer of Sonic Foundry Media Systems, Inc.
and Sonic Foundry International B.V., but shall serve in the capacity of Senior
Financial Advisor through September 30, 2020; and
WHEREAS, this Agreement is intended to set forth the mutual understanding and
agreement of the Company and Minor regarding the transition of Minor from Chief
Financial Officer of the Company to Senior Financial Advisor.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter contained,
the parties agree as follows:
First: Resignation.
Minor hereby resigns as (i) Chief Financial Officer of the Company, (ii) a
member of the Board of Directors of Sonic Foundry Media Systems, Inc., Mediasite
K.K., and Sonic Foundry International B.V., and (iii) an officer of Sonic
Foundry Media Systems, Inc. and Sonic Foundry International B.V., effective as
of the Effective Date. Minor agrees to serve as Senior Financial Advisor to the
Company from the Effective Date through September 30, 2020, (the "End Date", and
such period, the "Consultancy Period"). Except as provided herein, following the
Effective Date, the Company will have no further obligations to Minor, and Minor
shall have no further obligations to the Company, including under the Employment
Agreement. Capitalized terms used in this Agreement that are not defined in this
Agreement have the meanings used or defined in the Employment Agreement.
Second: Continuing Duties.
(a) During the term of this agreement, Minor agrees to provide transitional
services to the Company. Transitional assistance will relate to the transition
of Minor’s existing employment responsibilities to his successor. During the
term of this Agreement, Minor agrees to make himself reasonably available to
provide transitional assistance reasonably requested by the Company, and Minor
will not accept any other employment, consultancy or position that would
interfere in any way with Minor’s duties and responsibilities hereunder. In the
event Company requests Minor perform services of a nature similar to any portion
of his duties previously performed that is in excess of assistance in
transitioning duties to a successor, a separate agreement will be negotiated to
document such services. During the term of this agreement, Minor will report to
the Chief Executive Officer of the Company.


(b) During the term of this agreement, and in the event Minor elects that
Company provide health insurance coverage to him, Minor will receive $185,000
per year, payable bi-weekly at a rate of 7,115.38, but, except as set in
paragraphs (c) and (d) below, will not be eligible for any other compensation or
benefits, including those set forth in the Employment Agreement. In the event
Minor does not elect that Company provide health insurance coverage to him,
Minor will receive $200,000 per year, payable bi-weekly at a rate




--------------------------------------------------------------------------------




of $7,692.31. In addition, all of Minor’s existing options shall fully vest on
the Effective Date and shall not expire by virtue of Minor’s termination of
active employment hereunder. (For purposes of the expiration of such options,
Minor’s employment shall be considered terminated at the End Date). In the event
of the death of Minor during the Consultancy Period, the remaining unpaid amount
under this paragraph (b) shall be paid in one lump sum to Minor’s estate. In the
event of the disability of Minor during the Consultancy Period such that Minor
is unable to perform his duties hereunder, the remaining unpaid amount under
this paragraph (b) shall be paid to Minor .


(c) Minor shall be entitled to reimbursement for all reasonable business
expenses incurred in connection with the performance of his responsibilities
pursuant to this Agreement, including mileage reimbursement and hotel and other
expenses incurred in Madison or in other locations where travel is requested.


(d) During the Consultancy Period, Minor shall be entitled to elect to receive,
at the Company’s expense, medical insurance in the amounts and with coverage as
previously provided to him. In the event Minor does not so elect, compensation
will be adjusted pursuant to paragraph (b) above.
Third: Restrictive Covenants.
Notwithstanding anything to the contrary in this Agreement or the Employment
Agreement, all of Articles Sixth and Tenth of the Employment Agreement
(including but not limited to the restrictions on competition set forth in
Article Tenth thereof, and Minor’s obligation to protect the Company’s
confidential information set forth in Article Sixth thereof) will continue to
apply to Minor (a) with respect to Minor’s obligation to protect the Company’s
confidential information set forth in Article Sixth, indefinitely, and (b) with
respect to the restrictions on competition set forth in Article Tenth, during
the Transition Period and the Relevant Period. For the avoidance of doubt, the
"Relevant Period" is the longer of the period from the End Date through the
first anniversary thereof or such longer period as may be set forth or
understood from the Employment Agreement.
Fourth: Cancellation of Note
The Company hereby agrees to cancel and to not enforce any rights it may have
with respect to a certain promissory note made by Minor, on January 3, 2000, in
the original principal amount of $25,000 plus any accrued interest (the proceeds
of which Note were used to purchase common stock of the Company on a no-recourse
basis). The parties agree that the value of the 1,000 shares purchased pursuant
to the no recourse note is the closing price of Company stock on the Effective
Date and Company will accordingly report the forgiveness of such Note on a form
1099 or W2, equal to the value of the stock that supports the Note on the
Effective Date.


Fifth: Indemnification.


Nothing in this Agreement will affect the Company’s rights to indemnification
from Minor in the event Minor breaches Article Third hereof.


Sixth: Arbitration; Governing Law
Any controversy or claim arising out of, or relating to this Agreement or the
breach thereof, shall be settled by binding arbitration in the City of Madison
pursuant to the laws of the State of Wisconsin in accordance with the rules then
obtaining of the America Arbitration Association, and judgments upon the award
rendered may be entered in any court having jurisdiction thereof. This Agreement
shall be governed by and construed in accordance with the substantive laws of
the State of Wisconsin. The arbitrators shall have the power in their discretion
to award attorneys’ fees and other legal costs and expenses to the prevailing
party in connection with any arbitration.
Seventh: Notices




--------------------------------------------------------------------------------




 
Any notice required or permitted to be given under this Agreement shall be
sufficient if in writing and sent by certified mail to Kenneth Minor, at S8749
Waters Edge Way, Prairie du Sac, WI 53578, or to Sonic Foundry, at its principal
office.
Eight: Waiver of Breach
The waiver by Sonic Foundry of a breach of any provision of this Agreement by
Minor shall not operate or be construed as a waiver of any subsequent breach by
Minor.
Ninth: Assignment
The rights and obligations of Sonic Foundry under this Agreement shall inure to
the benefit of and shall be binding upon the successors and assigns of Sonic
Foundry.
Tenth: Entire Agreement; Written Amendment
This instrument contains the entire agreement of the parties with respect to the
subject matter hereof. This Agreement may only be amended, modified, extended or
discharged and the provisions of this Agreement may only be waived by an
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification, extension or discharge is sought. Without limiting the
generality of the foregoing, except as set forth herein, all terms and
provisions set forth in the Employment Agreement shall be of no further force or
effect.
Eleventh: Equitable Relief; Partial Enforcement
Sonic Foundry and Minor have agreed that violation or breach of Article Third
will result in irreparable injury to the Company and shall entitle the Company
to equitable relief in addition to any other remedies provided at law. Sonic
Foundry and Minor have further agreed in the event that only a portion of
Articles Third shall be deemed enforceable or valid that portion of such Article
as shall be enforceable or valid shall be enforced. Sonic Foundry and Minor have
further agreed that the court making a determination of the validity or
enforceability of such Article shall have the power and authority to rewrite the
restrictions contained in such Article to include the maximum portion of the
restrictions included within such Article as are enforceable, valid and
consistent with the intent of the parties as expressed in such Article. In the
event that any court rather than arbitration proceeding is initiated by Sonic
Foundry in order to obtain equitable relief per this Article Eleventh, absent
assertion of a frivolous claim or defense, each party shall bear its or his own
legal expenses in connection with such proceeding.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
 
 
 
SONIC FOUNDRY, INC.
 
 
By:
 
/s/ Michael Norregaard
Its:
 
Chief Executive Officer
 
 




 
/s/ Kenneth Minor
 
 
Kenneth Minor











--------------------------------------------------------------------------------










